Citation Nr: 9927220	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board remanded the case to the RO in August 1997.  The 
case was returned to the Board in August 1999.


FINDINGS OF FACT

1.  In a July 1981 unappealed rating decision the RO denied 
the veteran's claim for service connection for a psychiatric 
disability.

2.  In a November 1989 decision, the Board denied service 
connection for psychiatric disability. 

3.  The evidence received since the November 1989 decision 
denying service connection for a psychiatric disability is 
cumulative or redundant of evidence previously of record or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a psychiatric disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that his claim for entitlement to 
service connection for a psychiatric disability be reopened.  
The veteran's claim for service connection for a psychiatric 
disability was originally denied in a July 1981 rating 
decision.  The veteran did not appeal that decision.  The 
Board adjudicated the veteran's claim on a de novo basis in 
November 1989 and denied his claim.

The evidence pertinent to the issue of service connection for 
a psychiatric disability, which was of record at the time of 
the November 1989 Board decision, included the veteran's 
service medical records.  These records reveal that in 
January 1979 the veteran jumped from a ship into the water in 
an apparent suicide gesture.  On examination following this 
incident the veteran was diagnosed as having acute 
situational depression and a dependent personality.  The 
veteran was hospitalized for a week after this incident and 
the final diagnosis was immature personality with schizoid 
personality features.  The December 1979 discharge 
examination report indicates that the veteran had immature 
and schizoid personality, with drug abuse.

Also of record at the time of the November 1989 Board 
decision were September 1980 VA treatment records.  They show 
that no evidence of major psychiatric disease was found.  The 
impression was schizoid traits versus personality, 
asymptomatic, and marijuana abuse.

On VA hospitalization in February and April 1981 the veteran 
was noted to be disorganized and he had thoughts of harming 
others.  He was started on antipsychotic medication and had a 
fairly good response.  At the time of discharge his thought 
processes had reverted to normal.  The diagnoses were 
schizophrenia, chronic undifferentiated type, and mixed type 
substance abuse.

On VA examination in June 1981 the examiner was unable to 
detect any delusional content in the veteran's thinking.  The 
veteran denied any hallucinations.  The examiner noted that 
there was no evidence of major psychopathology or psychotic 
process.  The diagnosis was moderate schizoid personality 
disorder without psychosis.

The veteran was hospitalized at a VA facility from August 
1981 to April 1982.  The veteran had auditory hallucinations, 
disordered thinking, depressed mood and an inappropriate 
affect.  The veteran improved on medication during his 
hospitalization and was discharged with a diagnosis of 
schizoaffective disorder.

Collin County Mental Health Services psychiatric treatment 
records dated from May 1982 to November 1988 show diagnoses 
of undifferentiated schizophrenia.

The veteran was hospitalized at a VA facility in June 1988 
for treatment for cannabis and cocaine abuse.  The diagnoses 
included schizoaffective schizophrenia, in remission.

The veteran and his mother testified before a hearing officer 
at the RO in February 1989.  The veteran stated that he had 
no psychiatric problems prior to service.  His problems began 
while he was in service and he was hospitalized for two weeks 
and three days.  The veteran testified that he began 
receiving VA treatment for his psychiatric problems within 
six months of discharge from service.  The veteran stated 
that he was first diagnosed as having paranoid schizophrenia 
in 1981 at the Dallas VA.

In the November 1989 decision, the Board determined that the 
veteran only had a personality disorder during service and 
that a psychosis was not manifested within a year of the 
veteran's discharge from service, and denied the veteran's 
claim for service connection for a psychiatric disability. 

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the November 1989 Board decision 
includes private medical records, an April 1993 VA 
examination report, the transcripts of the veteran's October 
1993 hearing before a hearing officer and his November 1996 
hearing before the undersigned member of the Board.  

Private chiropractor records dated from July 1989 to 
September 1989 include no evidence pertinent to the veteran's 
claim for service connection for a psychiatric disorder.

An April 1993 VA examination report makes no reference to the 
veteran's mental status and is consequently not material to 
the veteran's claim.

At the October 1993 hearing before a hearing officer, the 
veteran testified that he dove off a ship into the water 
during service.  He stated that the water was so cold that it 
caused a chemical imbalance resulting in his developing a 
psychiatric disorder.

The veteran testified before the undersigned member of the 
Board in November 1996 that he was normal prior to service 
and that he developed a psychiatric disability during 
service.

While the veteran testified in October 1993 and November 1996 
that he developed schizophrenia during service, his testimony 
is not material since a lay person is not competent to render 
opinions concerning medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Private medical records from Parkside Community Services and 
Hospital reveal psychiatric treatment from May 1994 to 
February 1996.  These records reveal that the veteran had 
chronic disorganized schizophrenia.  Also noted was cocaine 
and marijuana abuse.  These records continue to show the 
presence of schizophrenia many years after discharge but do 
not suggest that the disorder was present within a year of 
the veteran's discharge from service or that it is 
etiologically related to service.  Consequently, these 
records are not material to the veteran's claim for service 
connection for a psychiatric disability.  

Since none of the evidence submitted since the November 1989 
Board decision is material to the veteran's claim, reopening 
of the claim for service connection for psychiatric 
disability is not warranted.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a 
psychiatric disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

